Exhibit 10.4

 

NEONODE INC. 

2015 STOCK INCENTIVE PLAN

 

1. Establishment, Purpose and Term of Plan.

 

1.1            Establishment. The Plan is hereby established effective as of
April 15, 2015.

 

1.2            Purpose. The purpose of the Plan is to (i) advance the interests
of the Participating Company Group and its stockholders by providing an
incentive to attract, retain and reward persons performing services for the
Participating Company Group and by motivating such persons to contribute to the
growth and profitability of the Participating Company Group; and (ii) permit the
payment of compensation that qualifies as “performance-based compensation” under
Section 162(m) of the Code . The Company intends that Awards granted pursuant to
the Plan be exempt from or comply with Section 409A of the Code (including any
amendments or replacements of such section), and the Plan shall be so construed.

 

1.3            Term of Plan. The Plan shall continue in effect until its
termination by the Board; provided, however, that all Awards shall be granted,
if at all, within five (5) years from the earlier of the date the Plan is
adopted by the Board or the date the Plan is duly approved by the stockholders
of the Company.

 

2. Definitions and Construction.

 

2.1            Definitions. Whenever used herein, the following terms shall have
their respective meanings set forth below:

 

(a)               “1933 Act” means the Securities Act of 1933, as amended.

 

(b)               “1934 Act” means the Securities Exchange Act of 1934, as
amended.

 

(c)              “Applicable Laws” means the requirements relating to the
administration of equity-based awards under U.S. federal and state corporate
laws, U.S. federal and state securities laws, the Code, any stock exchange or
quotation system on which the Company’s common stock is listed or quoted and the
applicable laws of any foreign country or jurisdiction where Awards are, or will
be, granted under the Plan.

 

(d)              “Award” means an Option, Stock Appreciation Right, Stock Bonus,
Restricted Stock, or Restricted Stock Units granted under the Plan.

 

(e)              “Award Agreement” means a written or electronic agreement
between the Company and a Participant setting forth the terms, conditions and
restrictions of the Award granted to the Participant.

 

(f)               “Board” means the Board of Directors of the Company. If one or
more Committees have been appointed by the Board to administer the Plan, “Board”
also means such Committee(s).

 

(g)              “Cause” means, unless such term or an equivalent term is
otherwise defined with respect to an Award by the Participant’s Award Agreement
or written contract of employment or service, any of the following: (i) the
Participant’s theft, dishonesty, willful misconduct, breach of fiduciary duty
for personal profit, or falsification of any Participating Company documents or
records; (ii) the Participant’s material failure to abide by a Participating
Company’s code of conduct or other policies (including, without limitation,
policies relating to confidentiality and reasonable workplace conduct);
(iii) the Participant’s unauthorized use, misappropriation, destruction or
diversion of any tangible or intangible asset or corporate opportunity of a
Participating Company (including, without limitation, the Participant’s improper
use or disclosure of a Participating Company’s confidential or proprietary
information); (iv) any intentional act by the Participant which has a material
detrimental effect on a Participating Company’s reputation or business; (v) the
Participant’s repeated failure or inability to perform any reasonable assigned
duties after written notice from a Participating Company of, and a reasonable
opportunity to cure, such failure or inability; (vi) any material breach by the
Participant of any employment or service agreement between the Participant and a
Participating Company, which breach is not cured pursuant to the terms of such
agreement; or (vii) the Participant’s conviction (including any plea of guilty
or nolo contendere) of any criminal act involving fraud, dishonesty,
misappropriation or moral turpitude, or which impairs the Participant’s ability
to perform his or her duties with a Participating Company.

 



 - 1 - 

 

 

(h)               “Change in Control” means the occurrence of any of the
following events:

 

(i)                   A change in the ownership of the Company that occurs on
the date that any one person, or more than one person acting as a group
(“Person”), acquires ownership of the stock of the Company that, together with
the stock held by such Person, constitutes more than fifty percent (50%) of the
total voting power of the stock of the Company. For purposes of this subsection
(i), the acquisition of additional stock by any one Person, who is considered to
own more than fifty percent (50%) of the total voting power of the stock of the
Company will not be considered an additional Change in Control; or

 

(ii)                 A change in the effective control of the Company that
occurs on the date that a majority of members of the Board is replaced during
any twelve (12) month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board prior to the date of the
appointment or election; or for purposes of this subsection (ii), once any
Person is considered to be in effective control of the Company, the acquisition
of additional control of the Company by the same Person will not be considered
an additional Change in Control; or

 

(iii)                A change in the ownership of a “substantial portion of the
Company’s assets”, as defined herein. For this purpose, a “substantial portion
of the Company’s assets” shall mean assets of the Company having a total gross
fair market value equal to or more than fifty percent (50%) of the total gross
fair market value of all of the assets of the Company immediately prior to such
change in ownership. For purposes of this subsection (iii), a change in
ownership of a substantial portion of the Company’s assets occurs on the date
that any Person acquires (or has acquired during the twelve (12) month period
ending on the date of the most recent acquisition by such person or persons)
assets from the Company that constitute a “substantial portion of the Company’s
assets.” For purposes of this subsection (c), the following will not constitute
a change in the ownership of a substantial portion of the Company’s assets: (A)
a transfer to an entity that is controlled by the Company’s stockholders
immediately after the transfer, or (B) a transfer of assets by the Company to:
(1) a stockholder of the Company (immediately before the asset transfer) in
exchange for or with respect to the Company’s stock, (2) an entity, fifty
percent (50%) or more of the total value or voting power of which is owned,
directly or indirectly, by the Company, (3) a Person, that owns, directly or
indirectly, fifty percent (50%) or more of the total value or voting power of
all the outstanding stock of the Company, or (4) an entity, at least fifty
percent (50%) of the total value or voting power of which is owned, directly or
indirectly, by a Person described in this subsection (c). For purposes of this
subsection (c), gross fair market value means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets.

 

For purposes of this Section, persons will be considered to be acting as a group
if they are owners of a corporation that enters into a merger, consolidation,
purchase or acquisition of stock, or similar business transaction with the
Company.

 

Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Section 409A of the Code.



 

Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if its primary purpose is to: (1) change the state of the
Company’s incorporation, or (2) create a holding company that will be owned in
substantially the same proportions by the persons who held the Company’s
securities immediately before such transaction

 

(i)                 “Code” means the Internal Revenue Code of 1986, as amended.

 

(j)                “Committee” means the committee appointed by the Board
(pursuant to Section 3 to administer the Plan.

 



 - 2 - 

 

 

(k)               “Company” means Neonode Inc., a Delaware corporation, or any
successor corporation thereto.

 

(l)                “Consultant” means a person engaged to provide consulting or
advisory services (other than as an Employee or a Director) to a Participating
Company, provided that the identity of such person, the nature of such services
or the entity to which such services are provided would not preclude the Company
from offering or selling securities to such person pursuant to the Plan in
reliance on a Form S-8 Registration Statement under the Securities Act.

 

(m)              “Director” means a member of the Board.

 

(n)               “Disability” means a permanent and total disability within the
meaning of Section 22(e)(3) . In the case of Awards other than Incentive Stock
Options, the Committee, in its discretion, may determine that a different
definition of Disability shall apply in accordance with standards adopted by the
Committee from time to time.

 

(o)               “Employee” means any person treated as an employee (including
an Officer or a Director who is also treated as an employee) in the records of a
Participating Company and, with respect to any Incentive Stock Option granted to
such person, who is an employee for purposes of Section 422 of the Code;
provided, however, that neither service as a Director nor payment of a
director’s fee shall be sufficient to constitute employment for purposes of the
Plan. The Company shall determine in its discretion whether an individual has
become or has ceased to be an Employee and the effective date of such
individual’s employment or termination of employment, as the case may be. For
purposes of an individual’s rights, if any, under the terms of the Plan as of
the time of the Company’s determination of whether or not the individual is an
Employee, all such determinations by the Company shall be final, binding and
conclusive as to such rights, if any, notwithstanding that the Company or any
court of law or governmental agency subsequently makes a contrary determination
as to such individual’s status as an Employee.

 

(p)                “Exercise Price” means the price at which a Share may be
purchased by a Participant pursuant to the exercise of an Option or SAR.

 

(q)               “Fair Market Value” means, as of any date, the value of a
share of Stock or other property as determined by the Board, in its discretion,
or by the Company, in its discretion, if such determination is expressly
allocated to the Company herein, subject to the following:

 

(i)                   If, on such date, the Stock is listed on a national or
regional securities exchange or market system, the Fair Market Value of a share
of Stock shall be the closing price of a share of Stock as quoted on the
national or regional securities exchange or market system constituting the
primary market for the Stock, as reported in The Wall Street Journal or such
other source as the Company deems reliable. If the relevant date does not fall
on a day on which the Stock has traded on such securities exchange or market
system, the date on which the Fair Market Value shall be established shall be
the last day on which the Stock was so traded prior to the relevant date, or
such other appropriate day as shall be determined by the Board, in its
discretion.

 

(ii)                 If, on such date, the Stock is not listed on a national or
regional securities exchange or market system, the Fair Market Value of a share
of Stock shall be as determined by the Board in good faith without regard to any
restriction other than a restriction which, by its terms, will never lapse, and
in a manner consistent with the requirements of Section 409A of the Code.

 

(r)               “Grant Date” means, with respect to an Award, the date on
which the Committee makes the determination granting such Award, or such later
date as is determined by the Committee at the time it approves the grant. The
Grant Date of an Award shall not be earlier than the date the Award is approved
by the Committee.

 

(s)               “Incentive Stock Option” means an Option intended to be (as
set forth in the Award Agreement) and which qualifies as an incentive stock
option within the meaning of Section 422(b).

 



 - 3 - 

 

 

(t)                “Insider” means an Officer, a Director or other person whose
transactions in Stock are subject to Section 16 of the Exchange Act.

 

(u)               “Insider Trading Policy” means the written policy of the
Company pertaining to the purchase, sale, transfer or other disposition of the
Company’s equity securities by Directors, Officers, Employees or other service
providers who may possess material, nonpublic information regarding the Company
or its securities.

 

(v)               “Nonemployee Director” means a Director who is not an employee
of the Company.

 

(w)              “Nonstatutory Stock Option” means an Option not intended to be
(as set forth in the Award Agreement) or which does not qualify as an Incentive
Stock Option.

 

(x)               “Officer” means any person designated by the Board as an
executive officer of the Company.

 

(y)              “Option” means an Incentive Stock Option or a Nonstatutory
Stock Option granted pursuant to the Plan.

 

(z)               “Parent Corporation” means any present or future “parent
corporation” of the Company, as defined in Section 424(e) of the Code.

 

(aa)              “Participant” means any eligible person who has been granted
one or more Awards.

 

(bb)             “Participating Company” means the Company or any Parent
Corporation or Subsidiary Corporation.

 

(cc)             “Participating Company Group” means, at any point in time, all
entities collectively which are then Participating Companies.

 

(dd)             “Performance Goals” means the goal(s) (or combined goal(s))
determined by the Committee in its discretion to be applicable to a Participant
with respect to an Award. As determined by the Committee, the Performance Goals
applicable to an Award shall provide for a targeted level or levels of
achievement using one or more of the following measures: (a) cash flow, (b)
earnings per share, (c) gross revenue, (d) market share, (e) return on capital,
(f) total stockholder return, (g) share price performance, (h) return on assets
or net assets, (i) income or net income, (j) operating income or net operating
income, (k) operating profit or net operating profit, (l) operating margin or
profit margin, (m) return on operating revenue, (n) return on invested capital,
(o) product release schedules, (p) new product innovation, (q) product cost
reduction through advanced technology, (r) brand recognition/acceptance, (s)
product shipment targets, or (t) customer satisfaction.

 

(ee)              “Performance Period” means the time period during which the
Performance Goals or continued status as an Employee, Director, or Consultant
must be met as determined by the Committee at is sole discretion.

 

(ff)               “Plan” means the Neonode Inc. 2015 Stock Incentive Plan, as
amended.

 

(gg)             “Restricted Stock Award” means an Award of restricted stock
granted pursuant to Section 8.

 

(hh)             “Restricted Stock Unit Award” means an Award of a right to
receive Stock on a future date granted pursuant to Section 9.

 

(ii)               “Rule 16b-3” means Rule 16b-3 promulgated under the 1934 Act,
and any future regulation amending, supplementing or superseding such
regulation.

 



 - 4 - 

 

 

(jj)                “Section 16 Person” means an individual, who, with respect
to the shares of Stock, is subject to Section 16 of the 1934 Act and the rules
and regulations promulgated thereunder.

 

(kk)             “Service” means a Participant’s employment or service with the
Participating Company Group, whether in the capacity of an Employee, a Director
or a Consultant. Unless otherwise provided by the Board, a Participant’s Service
shall not be deemed to have terminated merely because of a change in the
capacity in which the Participant renders such Service or a change in the
Participating Company for which the Participant renders such Service, provided
that there is no interruption or termination of the Participant’s Service.
Furthermore, a Participant’s Service shall not be deemed to have terminated if
the Participant takes any military leave, sick leave, or other bona fide leave
of absence approved by the Company. However, unless otherwise provided by the
Board, if any such leave taken by a Participant exceeds ninety (90) days, then
on the ninety-first (91st) day following the commencement of such leave the
Participant’s Service shall be deemed to have terminated, unless the
Participant’s right to return to Service is guaranteed by statute or contract.
Notwithstanding the foregoing, unless otherwise designated by the Company or
required by law, an unpaid leave of absence shall not be treated as Service for
purposes of determining vesting under the Participant’s Award Agreement. Except
as otherwise provided by the Board, in its discretion, the Participant’s Service
shall be deemed to have terminated either upon an actual termination of Service
or upon the business entity for which the Participant performs Service ceasing
to be a Participating Company. Subject to the foregoing, the Company, in its
discretion, shall determine whether the Participant’s Service has terminated and
the effective date of and reason for such termination.

 

(ll)               “Stock” means a share of common stock of the Company, as
adjusted from time to time in accordance with Section 4.3.

 

(mm)            “Stock Appreciation Right or SAR” means an Award of a right to
receive Stock or the cash-value of stock granted pursuant to Section 6.

 

(nn)             “Stock Bonus” means an Award granted pursuant to Section 7.

 

(oo)             “Subsidiary Corporation” means any present or future
“subsidiary corporation” of the Company, as defined in Section 424(f) of the
Code.

 

(pp)             “Ten Percent Stockholder” means a person who, at the time an
Award is granted to such person, owns stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of a
Participating Company within the meaning of Section 422(b)(6) of the Code.

 

(qq)             “Vesting Conditions” mean those conditions established in
accordance with the Plan prior to the satisfaction of which shares subject to an
Award remain subject to forfeiture or a repurchase option in favor of the
Company exercisable for the Participant’s monetary purchase price, if any, for
such shares upon the Participant’s termination of Service.

 

2.2           Construction. Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of the Plan. Except when otherwise indicated by the context, the
singular shall include the plural and the plural shall include the singular. Use
of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.

 

3. Administration.

 

3.1            The Committee. The Plan shall be administered by the Committee.
The Committee shall consist of not less than two (2) Directors who shall be
appointed from time to time by, and shall serve at the pleasure of, the Board of
Directors. The Committee shall be comprised solely of Directors are (a) “outside
directors” under Section 162(m) of the Code and (b) “non-employee directors”
under Rule 16b-3.

 

3.2            Authority of the Committee. It shall be the duty of the Committee
to administer the Plan in accordance with the Plan’s provisions. The Committee
shall have all powers and discretion necessary or appropriate to administer the
Plan and to control its operation, including, but not limited to, the power to
(a) determine which Employees Consultants and Directors shall be granted Awards,
(b) prescribe the terms and conditions of the Awards, (c) interpret the Plan and
the Awards, (d) adopt such procedures and subplans as are necessary or for the
purpose of satisfying Applicable Laws, (e) adopt rules for the administration,
interpretation and application of the Plan as are consistent therewith, and (f)
interpret, amend or revoke any such rules.

 



 - 5 - 

 

 

3.3            Delegation by the Committee. The Committee, in its sole
discretion and on such terms and conditions as it may provide, may delegate all
or any part of its authority and powers under the Plan to one or more Directors
or officers of the Company, except that the Committee may not delegate all or
any part of its authority under the Plan with respect to Awards granted to any
individual who is subject to Section 16 Persons. Notwithstanding the foregoing,
with respect to Awards that are intended to qualify as performance-based
compensation under Section 162(m) of the Code, the Committee may not delegate
its authority and powers with respect to such Awards if such delegation would
cause the Awards to fail to so qualify. To the extent of any delegation by the
Committee, references to the Committee in this Plan and any Award Agreement
shall be deemed also to include reference to the applicable delegate(s).

 

3.4            Decisions Binding. All interpretations, determinations and
decisions made by the Committee, the Board, and any delegate of the Committee
pursuant to the provisions of the Plan shall be final, conclusive, and binding
on all persons, and shall be given the maximum deference permitted by law.

 

4. Shares Subject to Plan.

 

4.1            Number of Shares. Subject to adjustment as provided in Section
4.3, the aggregate number of shares of Stock that may be issued pursuant to
Awards shall not exceed Two Million One Hundred Thousand (2,100,000) shares of
Stock (the “Share Reserve”).

 

4.2            Lapsed Awards. If an Award expires without having been exercised
in full, or, with respect to Restricted Stock and Restricted Stock Units is
forfeited to the Company, the shares which were subject thereto will become
available for future grant or sale under the Plan (unless the Plan has
terminated). Shares that have been issued under the Plan under any Award will
not be returned to the Plan and will not become available for future
distribution under the Plan; provided, however, that if unvested shares of
Restricted Stock or Restricted Stock Units are repurchased by the Company or are
forfeited to the Company, such shares will become available for future grant
under the Plan. Shares used to pay the exercise or purchase price of an Award
and/or to satisfy the tax withholding obligations related to an Award will not
become available for future grant or sale under the Plan.

 

4.3            Adjustments in Awards and Authorized Shares. In the event that
any dividend (other than regular, ongoing dividends) or other distribution
(whether in the form of cash, shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the shares such that an adjustment is
determined by the Committee (in its sole discretion) to be appropriate in order
to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, then the Committee shall, in such
manner as it may deem equitable, adjust the number and class of stock.
Notwithstanding the preceding, the number of shares subject to any Award always
shall be a whole number.

 

5. Eligibility.

 

5.1            Persons Eligible for Awards. Awards may be granted only to
Employees, Consultants and Directors.

 

5.2            Participation in the Plan. Awards are granted solely at the
discretion of the Board. Eligible persons may be granted more than one Award.
However, eligibility in accordance with this Section shall not entitle any
person to be granted an Award, or, having been granted an Award, to be granted
an additional Award.

 



 - 6 - 

 

 

6. Options and Stock Appreciation Rights.

 

Options and SARs shall be evidenced by Award Agreements specifying the number of
shares of Stock covered thereby, in such form as the Board shall from time to
time establish. Award Agreements may incorporate all or any of the terms of the
Plan by reference and shall comply with and be subject to the following terms
and conditions.

 

6.1           Option and SAR Limitations. No Participant shall be granted
Options or SARs covering more than a total of One Hundred Fifty Thousand
(150,000) shares of Stock during any one Company fiscal year. Notwithstanding
the foregoing, during the Company fiscal year in which a Participant first
becomes an Employee, he or she may be granted Options or SARs to purchase up to
a total of an additional One Hundred Fifty Thousand (150,000) shares of Stock.

 

6.2            Exercise Price. The exercise price for each Option or SAR shall
be established in the discretion of the Board; provided, however, that (a) the
exercise price per share for an Option or SAR shall be not less than the Fair
Market Value of a share of Stock on the effective date of grant of the Option or
SAR and (b) no Incentive Stock Option granted to a Ten Percent Stockholder shall
have an exercise price per share less than one hundred ten percent (110%) of the
Fair Market Value of a share of Stock on the effective date of grant of the
Incentive Stock Option. Notwithstanding the foregoing, an Option (whether an
Incentive Stock Option or a Nonstatutory Stock Option) or SAR may be granted
with an exercise price lower than the minimum exercise price set forth above if
such Option or SAR is granted pursuant to an assumption or substitution for
another option or SAR in a manner qualifying under the provisions of
Section 424(a) of the Code.

 

6.3            Exercisability and Term of Options and SARs. Options and SARs
shall be exercisable at such time or times, or upon such event or events, and
subject to such terms, conditions, Performance Goals and restrictions as shall
be determined by the Board and set forth in the Award Agreement evidencing such
Option or SAR; provided, however, that (a) no Option or SAR shall be exercisable
after the expiration of ten (10) years after the effective date of grant of such
Option or SAR and (b) no Incentive Stock Option granted to a Ten Percent
Stockholder shall be exercisable after the expiration of five (5) years after
the effective date of grant of such Incentive Stock Option. Subject to the
foregoing, unless otherwise specified by the Board in the grant of an Option or
SAR, any Option or SAR granted hereunder shall terminate ten (10) years after
the effective date of grant of the Option or SAR, unless earlier terminated in
accordance with its provisions.

 

6.4            Exercise of SAR. Upon the exercise of a SAR, a Participant shall
be entitled to receive payment from the Company in an amount determined by
multiplying: (a) the difference between the Fair Market Value of the Stock on
the date of exercise over the exercise price by (b) the number of shares with
respect to which the SAR is exercised. At the discretion of the Committee, the
payment upon exercise of a SAR may be in cash, in shares of equivalent value, in
some combination thereof or in any other manner approved by the Committee in its
sole discretion.

 

6.5            Payment of Exercise Price.

 

(a)                Forms of Consideration Authorized. Except as otherwise
provided below, payment of the exercise price for the number of shares of Stock
being purchased pursuant to any Option or SAR shall be made (i) in cash, by
check or in cash equivalent, (ii) by tender to the Company, or attestation to
the ownership, of shares of Stock owned by the Participant having a Fair Market
Value not less than the exercise price, (iii) by delivery of a properly executed
notice of exercise together with irrevocable instructions to a broker providing
for the assignment to the Company of the proceeds of a sale or loan with respect
to some or all of the shares being acquired upon the exercise of the Option
(including, without limitation, through an exercise complying with the
provisions of Regulation T as promulgated from time to time by the Board of
Governors of the Federal Reserve System) (a “Cashless Exercise”) or SAR, (iv) by
delivery of a properly executed notice electing a Net-Exercise, (v) by such
other consideration as may be approved by the Board from time to time to the
extent permitted by applicable law, or (vi) by any combination thereof. The
Board may at any time or from time to time grant Options and SARS which do not
permit all of the foregoing forms of consideration to be used in payment of the
exercise price or which otherwise restrict one or more forms of consideration.

 



 - 7 - 

 

 

(b)                Limitations on Forms of Consideration - Tender of Stock.
Notwithstanding the foregoing, an Option or SAR may not be exercised by tender
to the Company, or attestation to the ownership, of shares of Stock to the
extent such tender or attestation would constitute a violation of the provisions
of any law, regulation or agreement restricting the redemption of the Company’s
Stock. Unless otherwise provided by the Board, an Option or SAR may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock unless such shares either have been owned by the Participant for more
than six (6) months or such other period, if any, required by the Company (and
were not used for another Option or SAR exercise by attestation during such
period) or were not acquired, directly or indirectly, from the Company.

 

6.6            Certain Additional Provisions for Incentive Stock Options.

 

(a)                Maximum Number of Shares Issuable Pursuant to Incentive Stock
Options. Subject to Section 4 and adjustment as provided in Subsection 4.3, the
maximum aggregate number of shares of Stock that may be issued under the Plan
pursuant to the exercise of Incentive Stock Options shall not exceed Two Million
One Hundred Thousand (2,100,000) shares (the “ISO Share Limit”). The maximum
aggregate number of shares of Stock that may be issued under the Plan pursuant
to all Awards other than Incentive Stock Options shall be the number of shares
determined in accordance with Section 4, subject to adjustment as provided in
Subsection 4.3.

 

(b)               Exercisability. The aggregate Fair Market Value (determined on
the Grant Date(s)) of the shares with respect to which Incentive Stock Options
are exercisable for the first time by any Employee during any calendar year
(under all plans of the Company and its Subsidiaries) shall not exceed $100,000.

 

(c)                Termination of Service. No Incentive Stock Option may be
exercised more than three (3) months after the Participant’s Termination of
Service for any reason other than Disability or death, unless (a) the
Participant dies during such three-month period, and/or (b) the Award Agreement
or the Committee permits later exercise (in which case the Option instead may be
deemed to be a Nonqualified Stock Option). No Incentive Stock Option may be
exercised more than one (1) year after the Participant’s Termination of Service
on account of Disability, unless (a) the Participant dies during such one-year
period, and/or (b) the Award Agreement or the Committee permit later exercise
(in which case the option instead may be deemed to be a Nonqualified Stock
Option).

 

(d)               Expiration. No Incentive Stock Option may be exercised after
the expiration of ten (10) years from the Grant Date; provided, however, that if
the Option is granted to an Employee who, together with persons whose stock
ownership is attributed to the Employee pursuant to Section 424(d) of the Code ,
owns stock possessing more than 10% of the total combined voting power of all
classes of the stock of the Company or any of its Subsidiaries, the Option may
not be exercised after the expiration of five (5) years from the Grant Date.

 

6.7            Effect of Termination of Service.

 

(a)                Option and SAR Exercisability. Subject to earlier termination
of the Option or SAR as otherwise provided by this Plan and unless a longer
exercise period is provided by the Board, an Option or SAR shall terminate
immediately upon the Participant’s termination of Service to the extent that it
is then unvested and shall be exercisable after the Participant’s termination of
Service to the extent it is then vested only during the applicable time period
determined in accordance with this Section and thereafter shall terminate:

 

(i)                Disability. If the Participant’s Service terminates because
of the Disability of the Participant, the Option or SAR, to the extent
unexercised and exercisable for vested shares on the date on which the
Participant’s Service terminated, may be exercised by the Participant (or the
Participant’s guardian or legal representative) at any time prior to the
expiration of twelve (12) months after the date on which the Participant’s
Service terminated, but in any event no later than the date of expiration of the
Option’s or SAR’s term as set forth in the Award Agreement evidencing such
Option or SAR .

 

(ii)               Death. If the Participant’s Service terminates because of the
death of the Participant, the Option or SAR, to the extent unexercised and
exercisable for vested shares on the date on which the Participant’s Service
terminated, may be exercised by the Participant’s legal representative or other
person who acquired the right to exercise the Option or SAR by reason of the
Participant’s death at any time prior to the expiration of twelve (12) months
after the date on which the Participant’s Service terminated, but in any event
no later than the Option or SAR Expiration Date. The Participant’s Service shall
be deemed to have terminated on account of death if the Participant dies within
three (3) months after the Participant’s termination of Service.

 



 - 8 - 

 

 

(iii)              Termination for Cause. Notwithstanding any other provision of
the Plan to the contrary, if the Participant’s Service is terminated for Cause,
the Option or SAR shall terminate in its entirety and cease to be exercisable
immediately upon such termination of Service.

 

(iv)              Other Termination of Service. If the Participant’s Service
terminates for any reason, except Disability, death or Cause, the Option or SAR,
to the extent unexercised and exercisable for vested shares on the date on which
the Participant’s Service terminated, may be exercised by the Participant at any
time prior to the expiration of three (3) months after the date on which the
Participant’s Service terminated, but in any event no later than the Option or
SAR Expiration Date.

 

(b)               Extension if Exercise Prevented by Law. Notwithstanding the
foregoing other than termination of Service for Cause, if the exercise of an
Option or SAR within the applicable time periods set forth in Subsection 6.7(a)
is prevented by the provisions of Section 12 below, the Option or SAR shall
remain exercisable until the later of (i) thirty (30) days after the date such
exercise first would no longer be prevented by such provisions or (ii) the end
of the applicable time period under Subsection 6.7(a), but in any event no later
than the Option or SAR Expiration Date.

 

6.8            Transferability of Options or SARs. During the lifetime of the
Participant, an Option or SAR shall be exercisable only by the Participant or
the Participant’s guardian or legal representative. An Option or SAR shall not
be subject in any manner to anticipation, alienation, sale, exchange, transfer,
assignment, pledge, encumbrance, or garnishment by creditors of the Participant
or the Participant’s beneficiary, except transfer by will or by the laws of
descent and distribution. Notwithstanding the foregoing, to the extent permitted
by the Board, in its discretion, and set forth in the Award Agreement evidencing
such Option, a Nonstatutory Stock Option shall be assignable or transferable
subject to the applicable limitations, if any, described in the General
Instructions to Form S-8 Registration Statement under the 1933 Act.

 

6.9            No Repricing. Other than in connection with a change in the
Company’s capitalization or other transaction as described in Section 4.3 of the
Plan, at any time when the Exercise Price of an Option or SAR is above the
market value of a share of Stock, the Company shall not, without stockholder
approval, reduce the Exercise Price of such Option or SAR

 

7. Stock Bonus.

 

Stock Bonus Awards shall be evidenced by Award Agreements in such form as the
Board shall from time to time establish. Award Agreements evidencing Stock Bonus
Awards may incorporate all or any of the terms of the Plan by reference and
shall comply with and be subject to the following terms and conditions.

 

7.1            Stock Bonus Limitations. No Participant shall be granted a Stock
Bonus covering more than a total of One Hundred Fifty Thousand (150,000) shares
of Stock during any one Company fiscal year. Notwithstanding the foregoing,
during the Company fiscal year in which a Participant first becomes an Employee,
he or she may be granted a Stock Bonus to purchase up to a total of an
additional One Hundred Fifty Thousand (150,000) shares of Stock.

 

7.2           Vesting and Restrictions on Transfer. Shares of Stock issued
pursuant to any Stock Bonus Award may (but need not) be made subject to Vesting
Conditions based upon the satisfaction of such Service requirements, conditions,
restrictions or Performance Goals, as shall be established by the Board and set
forth in the Award Agreement evidencing such Award. The Board, in its
discretion, may provide in any Award Agreement evidencing a Stock Bonus Award
that, if the satisfaction of Vesting Conditions with respect to any shares
subject to such Stock Bonus Award would otherwise occur on a day on which the
sale of such shares would violate the provisions of the Insider Trading Policy,
then satisfaction of the Vesting Conditions automatically shall be determined on
the next trading day on which the sale of such shares would not violate the
Insider Trading Policy.

 



 - 9 - 

 

 

7.3            Form of Payment to Participant. Payment may be made in the form
of cash, whole shares of Stock, or a combination thereof, based on the Fair
Market Value of the shares of Stock earned under a Stock Bonus Award on the date
of payment, as determined in the sole discretion of the Committee.

 

7.4            Effect of Termination of Service. Each Award Agreement will
specify the consequences of a Participant’s ceasing to be a Service Provider
prior to the settlement of a Stock Bonus Award.

 

8. Restricted Stock Awards.

 

Restricted Stock Awards shall be evidenced by Award Agreements in such form as
the Board shall from time to time establish. Award Agreements evidencing
Restricted Stock Awards may incorporate all or any of the terms of the Plan by
reference and shall comply with and be subject to the following terms and
conditions.

 

8.1            Restricted Stock Limitations. No Participant shall be granted
Restricted Stock covering more than a total of One Hundred Fifty Thousand
(150,000) shares of Stock during any one Company fiscal year. Notwithstanding
the foregoing, during the Company fiscal year in which a Participant first
becomes an Employee, he or she may be granted Restricted Stock to purchase up to
a total of an additional One Hundred Fifty Thousand (150,000) shares of Stock.

 

8.2            Types of Restricted Stock Awards Authorized. Restricted Stock
Awards may be granted upon such conditions as the Board shall determine,
including, without limitation, upon the attainment of one or more performance
goals.

 

8.3            Purchase Price. The purchase price for shares of Stock issuable
under each Restricted Stock Award shall be established by the Board in its
discretion. Except as may be required by applicable law or established by the
Board, no monetary payment (other than applicable tax withholding) shall be
required as a condition of receiving shares of Stock pursuant to a Restricted
Stock Award.

 

8.4           Payment of Purchase Price. Except as otherwise provided below,
payment of the purchase price (if any) for the number of shares of Stock being
purchased pursuant to any Restricted Stock Award shall be made (a) in cash, by
check or in cash equivalent, (b) by such other consideration as may be approved
by the Board from time to time to the extent permitted by applicable law, or
(c) by any combination thereof.

 

8.5            Vesting and Restrictions on Transfer. Shares issued pursuant to
any Restricted Stock Award may (but need not) be made subject to Vesting
Conditions based upon the satisfaction of such Service requirements, conditions,
restrictions or Performance Goals, as shall be established by the Board and set
forth in the Award Agreement evidencing such Award. During any period in which
shares acquired pursuant to a Restricted Stock Award remain subject to Vesting
Conditions, such shares may not be sold, exchanged, transferred, pledged,
assigned or otherwise disposed of other than pursuant to an Ownership Change
Event or as provided in Subsection 8.7. The Board, in its discretion, may
provide in any Award Agreement evidencing a Restricted Stock Award that, if the
satisfaction of Vesting Conditions with respect to any shares subject to such
Restricted Stock Award would otherwise occur on a day on which the sale of such
shares would violate the provisions of the Insider Trading Policy, then
satisfaction of the Vesting Conditions automatically shall be determined on the
next trading day on which the sale of such shares would not violate the Insider
Trading Policy. Upon request by the Company, each Participant shall execute any
agreement evidencing such transfer restrictions prior to the receipt of shares
of Stock hereunder and shall promptly present to the Company any and all
certificates representing shares of Stock acquired hereunder for the placement
on such certificates of appropriate legends evidencing any such transfer
restrictions.

 

8.6            Voting Rights; Dividends and Distributions. Except as provided in
this Subsection 8.6, Subsection 8.5 and any Award Agreement, during any period
in which shares acquired pursuant to a Restricted Stock Award remain subject to
Vesting Conditions, the Participant shall have all of the rights of a
stockholder of the Company holding shares of Stock, including the right to vote
such shares and to receive all dividends and other distributions paid with
respect to such shares. However, in the event of a dividend or distribution paid
in shares of Stock or other property or any other adjustment made upon a change
in the capital structure of the Company as described in Subsection 4.3, any and
all new, substituted or additional securities or other property (other than
normal cash dividends) to which the Participant is entitled by reason of the
Participant’s Restricted Stock Award shall be immediately subject to the same
Vesting Conditions as the shares subject to the Restricted Stock Award with
respect to which such dividends or distributions were paid or adjustments were
made.

 



 - 10 - 

 

 

8.7            Effect of Termination of Service. Unless otherwise provided by
the Board in the Award Agreement evidencing a Restricted Stock Award, if a
Participant’s Service terminates for any reason, whether voluntary or
involuntary (including the Participant’s death or disability), then (a) the
Company shall have the option to repurchase for the purchase price paid by the
Participant any shares acquired by the Participant pursuant to a Restricted
Stock Award which remain subject to Vesting Conditions as of the date of the
Participant’s termination of Service and (b) if the Participant did not pay any
consideration for any shares acquired by the Participant pursuant to a
Restricted Stock Award which remain subject to Vesting Conditions as of the date
of the Participant’s termination of Service. The Company shall have the right to
assign at any time any repurchase right it may have, whether or not such right
is then exercisable, to one or more persons as may be selected by the Company.

 

8.8            Nontransferability of Restricted Stock Award Rights. Rights to
acquire shares of Stock pursuant to a Restricted Stock Award shall not be
subject in any manner to anticipation, alienation, sale, exchange, transfer,
assignment, pledge, encumbrance or garnishment by creditors of the Participant
or the Participant’s beneficiary, except transfer by will or the laws of descent
and distribution. All rights with respect to a Restricted Stock Award granted to
a Participant hereunder shall be exercisable during his or her lifetime only by
such Participant or the Participant’s guardian or legal representative.

 

9. Restricted Stock Unit Awards.

 

Restricted Stock Unit Awards shall be evidenced by Award Agreements in such form
as the Board shall from time to time establish. Award Agreements evidencing
Restricted Stock Unit Awards may incorporate all or any of the terms of the Plan
by reference and shall comply with and be subject to the following terms and
conditions.

 

9.1            Restricted Stock Unit Limitations. No Participant shall be
granted Restricted Stock Units covering more than a total of One Hundred Fifty
Thousand (150,000) shares of Stock during any one Company fiscal year.
Notwithstanding the foregoing, during the Company fiscal year in which a
Participant first becomes an Employee, he or she may be granted Restricted Stock
Units to purchase up to a total of an additional One Hundred Fifty Thousand
(150,000) shares.

 

9.2            Types of Restricted Stock Unit Awards Authorized. Restricted
Stock Unit Awards may be granted upon such conditions as the Board shall
determine, including, without limitation, upon the attainment of one or more
performance goals.

 

9.3            Number of Shares of Stock. Each Award Agreement will specify the
number of shares of Stock subject to the Award and will provide for the
adjustment of such number in accordance with Subsection 4.3 of the Plan.

 

9.4            Purchase Price. The purchase price for shares of Stock issuable
under each Restricted Stock Unit Award shall be established by the Board in its
discretion. Except as may be required by applicable law or established by the
Board, no monetary payment (other than applicable tax withholding) shall be
required as a condition of receiving a Restricted Stock Unit Award.

 

9.5            Payment of Purchase Price. Except as otherwise provided below,
payment of the purchase price (if any) for the number of shares of Stock being
purchased pursuant to any Restricted Stock Unit Award shall be made (a) in cash,
by check or in cash equivalent, (b) by such other consideration as may be
approved by the Board from time to time to the extent permitted by applicable
law, or (c) by any combination thereof.

 



 - 11 - 

 

 

9.6            Vesting and Restrictions on Transfer. Shares of Stock issued
pursuant to any Restricted Stock Award may (but need not) be made subject to
Vesting Conditions based upon the satisfaction of such Service requirements,
conditions, restrictions or Performance Goals, as shall be established by the
Board and set forth in the Award Agreement evidencing such Award. The Board, in
its discretion, may provide in any Award Agreement evidencing a Restricted Stock
Unit Award that, if the satisfaction of Vesting Conditions with respect to any
shares subject to such Restricted Stock Unit Award would otherwise occur on a
day on which the sale of such shares would violate the provisions of the Insider
Trading Policy, then satisfaction of the Vesting Conditions automatically shall
be determined on the next trading day on which the sale of such shares would not
violate the Insider Trading Policy.

 

9.7            Settlement of Restricted Stock Units.

 

(a)                Procedure; Rights as a Stockholder. Any Restricted Stock Unit
Award granted hereunder will be settled according to the terms of the Plan and
at such times and under such conditions as determined by the Board and set forth
in the Award Agreement. Until the Restricted Stock Unit Awards are settled and
the shares of Stock are delivered (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company), no
right to vote, if applicable, or receive dividends or any other rights as a
stockholder will exist with respect to the Award. No adjustment will be made for
a dividend or other right for which the record date is prior to the date the
Securities are delivered, except as provided in Subsection 4.2 of the Plan or
the applicable Award Agreement.

 

(b)                Nontransferability of Restricted Stock Unit Award Rights.
Rights to acquire shares of Stock pursuant to a Restricted Stock Unit Award
shall not be subject in any manner to anticipation, alienation, sale, exchange,
transfer, assignment, pledge, encumbrance or garnishment by creditors of the
Participant or the Participant’s beneficiary, except transfer by will or the
laws of descent and distribution. All rights with respect to a Restricted Stock
Unit Award granted to a Participant hereunder shall be exercisable during his or
her lifetime only by such Participant or the Participant’s guardian or legal
representative.

 

9.8           Cessation of Services. Each Award Agreement will specify the
consequences of a Participant’s termination of Service prior to the settlement
of a Restricted Stock Unit Award.

 

9.9            Performance-Based Awards under Section 162(m) of the Code

 

(a)                General. If the Committee, in its discretion, decides to
grant an Award intended to qualify as “performance-based compensation” under
Section 162(m) of the Code , the provisions of this Section 10 will control over
any contrary provision in the Plan. The Committee, in its discretion, also may
grant Awards that are not intended to qualify as “performance-based
compensation” under Section 162(m) of the Code.

 

(b)               Performance Goals. The granting and/or vesting of Awards and
other incentives under the Plan may, in the discretion of the Committee, be made
subject to the achievement of one or more Performance Goals.

 

(c)                Procedures. To the extent necessary to comply with the
“performance-based compensation” provisions of Section 162(m) of the Code, with
respect to any Award granted subject to Performance Goals and intended to
qualify as “performance-based compensation” under such section, on or before the
Determination Date (i.e., within the first 25% of the Performance Period, but in
no event more than ninety (90) days following the commencement of any
Performance Period or such other time as may be required or permitted by Section
162(m) ), the Committee will, in writing, (i) designate one or more Participants
to whom an Award will be made, (ii) determine the Performance Period, (iii)
establish the Performance Goals and amounts that may be earned for the
Performance Period, and (iv) determine any other terms and conditions applicable
to the Award(s).

 

(d)                Additional Limitations. Notwithstanding any other provision
of the Plan, any Award that is granted to a Participant and is intended to
constitute qualified “performance-based compensation” under Section 162(m) will
be subject to any additional limitations set forth in the Code (including any
amendment to Section 162(m)) or any regulations and ruling issued thereunder
that are requirements for qualification as “performance-based compensation”
under Section 162(m) of the Code, and the Plan will be deemed amended to the
extent necessary to conform to such requirements.

 



 - 12 - 

 

 

(e)                Determination of Amounts Earned. Following the completion of
each Performance Period, the Committee will certify in writing whether the
applicable Performance Goals have been achieved for such Performance Period. A
Participant will be eligible to receive payment pursuant to an Award intended to
qualify as “performance-based compensation” under Section 162(m) of the Code for
a Performance Period only if the Performance Goals for such period are achieved.
In determining the amounts earned by a Participant pursuant to an Award intended
to qualified as “performance-based compensation” under Section 162(m) of the
Code, the Committee will have the right to (a) reduce or eliminate (but not to
increase) the amount payable at a given level of performance to take into
account additional factors that the Committee may deem relevant to the
assessment of individual or corporate performance for the Performance Period,
(b) determine what actual Award, if any, will be paid in the event of a
termination of employment as the result of a Participant’s death or disability
or upon a Change in Control or in the event of a termination of employment
following a Change in Control prior to the end of the Performance Period, and
(c) determine what actual Award, if any, will be paid in the event of a
termination of employment other than as the result of a Participant’s death or
Disability prior to a Change in Control and prior to the end of the Performance
Period to the extent an actual Award would have otherwise been achieved had the
Participant remained employed through the end of the Performance Period.

 

10. Change in Control.

 

10.1         Effect of Change in Control on Awards. Subject to the requirements
and limitations of Section 409A of the Code, if applicable, the Board may
provide for any one or more of the following:

 

(a)                Accelerated Vesting. The Board may, in its discretion,
provide in any Award Agreement or, in the event of a Change in Control, may take
such actions as it deems appropriate to provide for the acceleration of the
exercisability and/or vesting in connection with such Change in Control of each
or any outstanding Award or portion thereof and shares acquired pursuant thereto
upon such conditions, including termination of the Participant’s Service prior
to, upon, or following such Change in Control, to such extent as the Board shall
determine.

 

(b)               Assumption, Continuation or Substitution of Awards. In the
event of a Change in Control, the surviving, continuing, successor, or
purchasing corporation or other business entity or parent thereof, as the case
may be (the “Acquiror”), may, without the consent of any Participant, assume or
continue the Company’s rights and obligations under each or any Award or portion
thereof outstanding immediately prior to the Change in Control or substitute for
each or any such outstanding Award or portion thereof a substantially equivalent
award with respect to the Acquiror’s stock. For purposes of this Section, if so
determined by the Board, in its discretion, an Award or any portion thereof
shall be deemed assumed if, following the Change in Control, the Award confers
the right to receive, subject to the terms and conditions of the Plan and the
applicable Award Agreement, for each share of Stock subject to such portion of
the Award immediately prior to the Change in Control, the consideration (whether
stock, cash, other securities or property or a combination thereof) to which a
holder of a share of Stock on the effective date of the Change in Control was
entitled; provided, however, that if such consideration is not solely common
stock of the Acquiror, the Board may, with the consent of the Acquiror, provide
for the consideration to be received upon the exercise of the Award for each
share of Stock to consist solely of common stock of the Acquiror equal in Fair
Market Value to the per share consideration received by holders of Stock
pursuant to the Change in Control. If any portion of such consideration may be
received by holders of Stock pursuant to the Change in Control on a contingent
or delayed basis, the Board may, in its discretion, determine such Fair Market
Value per share as of the time of the Change in Control on the basis of the
Board’s good faith estimate of the present value of the probable future payment
of such consideration. Any Award or portion thereof which is neither assumed or
continued by the Acquiror in connection with the Change in Control nor exercised
as of the time of consummation of the Change in Control shall terminate and
cease to be outstanding effective as of the time of consummation of the Change
in Control. Notwithstanding the foregoing, shares acquired upon exercise of an
Award prior to the Change in Control and any consideration received pursuant to
the Change in Control with respect to such shares shall continue to be subject
to all applicable provisions of the Award Agreement evidencing such Award except
as otherwise provided in such Award Agreement.

 



 - 13 - 

 

 

(c)                Cash-Out of Outstanding Awards. The Board may, in its
discretion and without the consent of any Participant, determine that, upon the
occurrence of a Change in Control, each or any Award or portion thereof
outstanding immediately prior to the Change in Control shall be canceled in
exchange for a payment with respect to each vested share (and each unvested
share, if so determined by the Board) of Stock subject to such canceled Award in
(i) cash, (ii) stock of the Company or of a corporation or other business entity
a party to the Change in Control, or (iii) other property which, in any such
case, shall be in an amount having a Fair Market Value equal to the Fair Market
Value of the consideration to be paid per share of Stock in the Change in
Control, reduced by the exercise or purchase price per share, if any, under such
Award. If any portion of such consideration may be received by holders of Stock
pursuant to the Change in Control on a contingent or delayed basis, the Board
may, in its sole discretion, determine such Fair Market Value per share as of
the time of the Change in Control on the basis of the Board’s good faith
estimate of the present value of the probable future payment of such
consideration. In the event such determination is made by the Board, the amount
of such payment (reduced by applicable withholding taxes, if any) shall be paid
to Participants in respect of the vested portions of their canceled Awards as
soon as practicable following the date of the Change in Control and in respect
of the unvested portions of their canceled Awards in accordance with the vesting
schedules applicable to such Awards.

 

11. Tax Withholding.

 

11.1         Withholding Requirements. Prior to the delivery of any shares or
cash pursuant to an Award (or exercise thereof), or at such earlier time as the
Tax Obligations are due, the Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy all Tax Obligations.

 

11.2         Withholding Arrangements. The Committee, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may designate
the method or methods by which a Participant may satisfy such Tax Obligations.
As determined by the Committee in its discretion from time to time, these
methods may include one or more of the following: (a) paying cash, (b) electing
to have the Company withhold otherwise cash or shares having a Fair Market Value
equal to the amount required to be withheld, (c) delivering to the Company
already-owned shares having a Fair Market Value equal to the minimum amount
required to be withheld or remitted, provided the delivery of such shares will
not result in any adverse accounting consequences as the Committee determines in
its sole discretion, (d) selling a sufficient number of shares otherwise
deliverable to the Participant through such means as the Committee may determine
in its sole discretion (whether through a broker or otherwise) equal to the Tax
Obligations required to be withheld, (e) retaining from salary or other amounts
payable to the Participant cash having a sufficient value to satisfy the Tax
Obligations, or (f) any other means which the Committee, in its sole discretion,
determines to both comply with Applicable Laws, and to be consistent with the
purposes of the Plan. The amount of Tax Obligations will be deemed to include
any amount that the Committee agrees may be withheld at the time the election is
made, not to exceed the amount determined by using the maximum federal, state or
local marginal income tax rates applicable to the Participant or the Company, as
applicable, with respect to the Award on the date that the amount of tax or
social insurance liability to be withheld or remitted is to be determined. The
Fair Market Value of the shares to be withheld or delivered shall be determined
as of the date that the Tax Obligations are required to be withheld.

 

12. Compliance with Securities Law.

 

12.1         Section 16 Persons. With respect to Section 16 Persons,
transactions under this Plan are intended to qualify for the exemption provided
by Rule 16b-3. To the extent any provision of the Plan, Award Agreement or
action by the Committee fails to so comply, it shall be deemed null and void, to
the extent permitted by law and deemed advisable or appropriate by the
Committee.

 

12.2         Investment Representations. As a condition to the exercise of an
Award, the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the shares are being purchased
only for investment and without any present intention to sell or distribute such
shares if, in the opinion of counsel for the Company, such a representation is
required.

 



 - 14 - 

 

 

12.3          Inability to Obtain Authority. The Company will not be required to
issue any shares of Stock, cash or other property under the Plan unless all the
following conditions are satisfied: (a) the admission of the shares or other
property to listing on all stock exchanges on which such class of stock or
property then is listed; (b) the completion of any registration or other
qualification or rule compliance of the shares under any U.S. state or federal
law or under the rulings or regulations of the Securities and Exchange
Commission, the stock exchange on which shares of the same class are then
listed, or any other governmental regulatory body, as counsel to the Company, in
its absolute discretion, deems necessary or advisable; (c) the obtaining of any
approval or other clearance from any U.S. federal, state or other governmental
agency, which counsel to the Company, in its absolute discretion, determines to
be necessary or advisable; and (d) the lapse of such reasonable period of time
following the Grant Date, vesting and/or exercise as the Company may establish
from time to time for reasons of administrative convenience. If the Committee
determines, in its absolute discretion, that one or more of the preceding
conditions will not be satisfied, the Company automatically will be relieved of
any liability with respect to the failure to issue the shares, cash or other
property as to which such requisite authority will not have been obtained.

 

13. Amendment or Termination of Plan.

 

The Board may amend, suspend or terminate the Plan at any time. However, without
the approval of the Company’s stockholders, there shall be (a) no increase in
the maximum aggregate number of shares of Stock that may be issued under the
Plan (except by operation of the provisions of Subsection 4.3), (b) no change in
the class of persons eligible to receive Incentive Stock Options, and (c) no
other amendment of the Plan that would require approval of the Company’s
stockholders under any applicable law, regulation or rule, including the rules
of any stock exchange or market system upon which the Stock may then be listed.
No amendment, suspension or termination of the Plan shall affect any then
outstanding Award unless expressly provided by the Board. Except as provided by
the next sentence, no amendment, suspension or termination of the Plan may
adversely affect any then outstanding Award without the consent of the
Participant. Notwithstanding any other provision of the Plan or any Award
Agreement to the contrary, the Board may, in its sole and absolute discretion
and without the consent of any Participant, amend the Plan or any Award
Agreement, to take effect retroactively or otherwise, as it deems necessary or
advisable for the purpose of conforming the Plan or such Award Agreement to any
present or future law, regulation or rule applicable to the Plan, including, but
not limited to, Section 409A of the Code.

 

14. Miscellaneous Provisions.

 

14.1         Indemnification. Each person who is or shall have been a member of
the Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or any Award Agreement, and (b) from any and all
amounts paid by him or her in settlement thereof, with the Company’s approval,
or paid by him or her in satisfaction of any judgment in any such claim, action,
suit, or proceeding against him or her, provided he or she shall give the
Company an opportunity, at its own expense, to handle and defend the same before
he or she undertakes to handle and defend it on his or her own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Certificate of Incorporation or Bylaws, by contract, as a matter of law, or
otherwise, or under any power that the Company may have to indemnify them or
hold them harmless.

 

14.2          Successors. All obligations of the Company under the Plan, with
respect to Awards granted hereunder, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business or assets of the Company.

 

14.3          Rights as Employee, Consultant or Director. No person, even though
eligible pursuant to Section 5, shall have a right to be selected as a
Participant, or, having been so selected, to be selected again as a Participant.
Nothing in the Plan or any Award granted under the Plan shall confer on any
Participant a right to remain an Employee, Consultant or Director or interfere
with or limit in any way any right of a Participating Company to terminate the
Participant’s Service at any time. To the extent that an Employee of a
Participating Company other than the Company receives an Award under the Plan,
that Award shall in no event be understood or interpreted to mean that the
Company is the Employee’s employer or that the Employee has an employment
relationship with the Company.

 



 - 15 - 

 

 

14.4          Rights as a Stockholder. A Participant shall have no rights as a
stockholder with respect to any shares covered by an Award until the date of the
issuance of such shares (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such shares are issued.

 

14.5          Delivery of Title to Shares of Stock. Subject to any governing
rules or regulations, the Company shall issue or cause to be issued the shares
of Stock acquired pursuant to an Award and shall deliver such shares to or for
the benefit of the Participant by means of one or more of the following: (a) by
delivering to the Participant evidence of book entry shares of Stock credited to
the account of the Participant, (b) by depositing such shares of Stock for the
benefit of the Participant with any broker with which the Participant has an
account relationship, or (c) by delivering such shares of Stock to the
Participant in certificate form.

 

14.6          Clawback Provision for Participants. If the Board determines that
the Participant engaged in an act of embezzlement, fraud, or breach of fiduciary
duty during the Participant’s Service that contributed to Company being
obligated to restate its financial statements, Participant may be required to
repay the proceeds from the sale or other disposition of shares of Stock issued
or issuable upon exercise of an Option or SAR, or upon vesting of restricted
stock or an RSU, if the sale or disposition was effected during the 36-month
period following the first public issuance or filing with the SEC of the
financial statements required to be restated. The term “option proceeds” means,
with respect to any sale or other disposition of shares issued or issuable upon
exercise of an Option or SAR, the amount determined appropriate by the Board to
reflect the effect of the restatement on the Company’s Stock price, up to the
amount equal to the number of shares of Stock sold or disposed of, multiplied by
the difference between the market value per share of the Company’s Stock at the
time of such sale or disposition and the exercise price. The term “restricted
stock proceeds” means, with respect to any sale or other disposition of shares
issued or issuable upon vesting of restricted stock or an RSU, the amount
determined appropriate by the Board to reflect the effect of the restatement on
the Company’s Stock price, up to the amount equal to the market value per share
of the Company’s Stock at the time of such sale or other disposition, multiplied
by the number of shares or units sold or disposed of.

 

14.7          Fractional Shares. The Company shall not be required to issue
fractional shares upon the exercise or settlement of any Award.

 

14.8          Retirement and Welfare Plans. Neither Awards made under this Plan
nor shares of Stock or cash paid pursuant to such Awards shall be included as
“compensation” for purposes of computing the benefits payable to any Participant
under any Participating Company’s retirement plans (both qualified and
non-qualified) or welfare benefit plans unless such other plan expressly
provides that such compensation shall be taken into account in computing such
benefits.

 

14.9          Section 409A of the Code. Notwithstanding other provisions of the
Plan or any Award Agreements hereunder, no Award shall be granted, deferred,
accelerated, extended, paid out or modified under this Plan in a manner that
would result in the imposition of an additional tax under Section 409A of the
Code upon a Participant. In the event that it is reasonably determined by the
Board or, if delegated by the Board to the Committee, by the Committee that, as
a result of Section 409A of the Code , payments in respect of any Award under
the Plan may not be made at the time contemplated by the terms of the Plan or
the relevant Award Agreement, as the case may be, without causing the
Participant holding such Award to be subject to taxation under Section 409A of
the Code, including as a result of the fact that the Participant is a “specified
employee” under Section 409A of the Code, the Company will make such payment on
the first day that would not result in the Participant incurring any tax
liability under Section 409A of the Code. The Company shall use commercially
reasonable efforts to implement the provisions of this Subsection 15.8 in good
faith; provided that neither the Company, the Board nor any of the Company’s
employees, directors or representatives shall have any liability to Participants
with respect to this Subsection 14.9.

 

14.10        Severability. If any one or more of the provisions (or any part
thereof) of this Plan shall be held invalid, illegal or unenforceable in any
respect, such provision shall be modified so as to make it valid, legal and
enforceable, and the validity, legality and enforceability of the remaining
provisions (or any part thereof) of the Plan shall not in any way be affected or
impaired thereby.

 



 - 16 - 

 

 

14.11        No Constraint on Corporate Action. Nothing in this Plan shall be
construed to: (a) limit, impair, or otherwise affect the Company’s or another
Participating Company’s right or power to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets; or (b) limit the right or power of the Company or another
Participating Company to take any action which such entity deems to be necessary
or appropriate.

 

14.12       Choice of Law. Except to the extent governed by applicable federal
law, the validity, interpretation, construction and performance of the Plan and
each Award Agreement shall be governed by the laws of the State of Delaware,
without regard to its conflict of law rules.

 

14.13        Stockholder Approval. The Plan or any increase in the maximum
aggregate number of shares of Stock issuable thereunder as provided in
Subsection 4 (the “Authorized Shares”) shall be approved by a majority of the
outstanding securities of the Company entitled to vote by the later of (a) a
period beginning twelve (12) months before and ending twelve (12) months after
the date of adoption thereof by the Board. Awards granted prior to security
holder approval of the Plan or in excess of the Authorized Shares previously
approved by the security holders shall become exercisable no earlier than the
date of security holder approval of the Plan or such increase in the Authorized
Shares, as the case may be, and such Awards shall be rescinded if such security
holder approval is not received in the manner described in the preceding
sentence.

 



 - 17 - 

 

 

APPENDIX A

SUB-PLAN FOR SWEDISH TAX RESIDENTS

 

1. General.

 

1.1       Purpose. The Board determined that it was necessary and desirable to
establish a sub-plan of the Plan for the purpose of granting stock awards that
qualify as “securities” or “financial instruments” under the Swedish Income Tax
Law.

 

1.2       Eligible Stock Award Recipients. The persons eligible to receive Stock
Awards this sub-plan are Employees, Directors, and Consultants of Neonode Inc.
and Neonode Technologies AB who are tax residents of Sweden.

  

2. Option Provisions.

 

Each Option granted under this sub-plan is intended to qualify as a security or
financial instrument under the Swedish Income Tax Law. The Option shall be in
such form and shall contain such terms and conditions as set forth in this
sub-plan and the applicable Option Agreement. The provisions of separate Options
need not be identical; provided, however , that each Option Agreement shall
include (through incorporation of provisions hereof by reference in the Option
or otherwise) the substance of each of the following provisions:

  

2.1       Option Purchase Price. The Participant who is granted an Option shall
pay a purchase price for the Option based upon the market value of the Option at
the time of grant. The market value of the Option at the time of grant will be
determined through the use of any acceptable valuation model or method by the
Board or a third-party valuation company hired by the Board. It is the Board’s
intention that the Option purchase price will be set at the appropriate amount
such that if the Participant pays the purchase price for Option, there is no tax
liability at the date of grant.

 

2.2       Consideration for Option Purchase Price. The methods of payment for
the purchase price of the Option, payable at the time of grant, are: (a)  by
cash or check; (b) according to a loan, deferred payment or similar arrangement
with the Participant; provided, however, that interest shall compound at least
annually and shall be charged at the minimum rate of interest necessary to avoid
(i) the imputation of interest income to the Company and compensation income to
the Participant under any applicable provisions of the Swedish Income Tax Law or
the Code; or (c)   in any other form of legal consideration that may be
acceptable to the Board.

 

2.3       Option Exercise Price. The exercise price of each Option shall be not
less than one hundred percent (100%) of the Fair Market Value of the Common
Stock subject to the Option on the date the Option is granted. Notwithstanding
the foregoing and at the discretion of the Board, the exercise price of the
Option may be set at price that is greater than the Fair Market Value of the
Common Stock subject to the Option on the date the Option is granted.

 

2.4       Consideration for Exercise Price of the Option. The exercise price of
Common Stock acquired pursuant to the exercise of an Option shall be paid, to
the extent permitted by applicable law and as determined by the Board in its
sole discretion, by any combination of the methods of payment set forth below.
The Board shall have the authority to grant Options that do not permit all of
the following methods of payment (or otherwise restrict the ability to use
certain methods) and to grant Options that require the consent of the Company to
utilize a particular method of payment. The methods of payment are: (a) by cash
or check; (b) pursuant to a program developed under Regulation T as promulgated
by the Federal Reserve Board that, prior to the issuance of Common Stock,
results in either the receipt of cash (or check) by the Company or the receipt
of irrevocable instructions to pay the aggregate exercise price to the Company
from the sales proceeds; (c)   by delivery to the Company (either by actual
delivery or attestation) of shares of Common Stock; (d) according to a loan,
deferred payment or similar arrangement with the Participant; provided, however,
that interest shall compound at least annually and shall be charged at the
minimum rate of interest necessary to avoid (i) the imputation of interest
income to the Company and compensation income to the Participant under any
applicable provisions of the Swedish Income Tax Law and the Code, and (ii) the
treatment of the Option as a variable award or classification of the Option as a
liability award for financial accounting purposes; or (e) in any other form of
legal consideration that may be acceptable to the Board.



 

2.5       Transferability of Option. The Option is freely transferable by the
Participant at the time of grant.

 

2.6       Vesting of Option Generally. The Option is fully vested and
exercisable at the time of grant.

 

2.7       Termination of Continuous Service. In the event that a Participant’s
Continuous Service terminates, the Participant may exercise his or her Option up
to the expiration of the term of the Option as set forth in the Option
Agreement.

 

 

A-1



 

 

